609 So.2d 780 (1992)
CHABAD HOUSE-LUBAVITCH OF PALM BEACH COUNTY, INC., Appellant,
v.
Vannoy BANKS and Christina Banks, et ux., Appellees.
No. 92-0385.
District Court of Appeal of Florida, Fourth District.
December 30, 1992.
Miller & Miller, West Palm Beach, Freeman W. Barner, Jr., and J. Patrick Knight of Cromwell, Pfaffenberger, Dahlmeier, Barner & Griffin, North Palm Beach, for appellant.
Eric Hewko, West Palm Beach, and Russell S. Bohn of Edna L. Caruso, P.A., West Palm Beach, for appellees.
PER CURIAM.
Because of this court's reversal of the final judgment on the main appeal of this cause, see Chabad House-Lubavitch of Palm Beach County, Inc. v. Banks, 602 So.2d 670 (Fla. 4th DCA 1992), we reverse the trial court's order awarding appellees trial level attorney's fees and costs. This reversal of the trial court's order is without prejudice to a redetermination of attorney's fees and costs based upon the outcome, i.e., the ultimate prevailing party, of the main case on remand. Aristek Communities, Inc. v. Fuller, 453 So.2d 547 (Fla. 4th DCA 1984); Cooper v. Aetna Casualty & Surety Co., 485 So.2d 1367 (Fla. 2d DCA 1986).
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
HERSEY and WARNER, JJ., and WALDEN, JAMES H., Senior Judge, concur.